Citation Nr: 1444221	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  10-34 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for right knee disability.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini




INTRODUCTION

The Veteran had active military service from May 1981 to May 1984.  

The present matter comes to the Board of Veterans' Appeals (Board) on appeal following a July 2009 rating decision of the Department of Veterans' Affairs Regional Office in Waco, Texas.  

In November 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing.  

In April 2013, the Board reopened and remanded the claims for service connection for bilateral hearing loss and for right knee disability and remanded the claims for additional development.  Following this development the Appeals Management Center (AMC) in Washington, DC, issued a supplemental statement of the case (SSOC) in May 2014, continuing the denial of the Veteran's claims on the merits.  

The Board notes that at the time of his Board hearing in November 2012, the Veteran was represented by a state service organization.  Following the remand of his claim in April 2013, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in March 2014 to the Waco RO in favor of a national service organization, thus revoking his power of attorney with the state service organization.  In a letter dated May 22, 2014, the Board informed the Veteran that it had received his claims file from the AOJ (following issuance of the May 2014 SSOC).  

Thereafter, on July 1, 2014, the Board received an additional VA Form 21-22 from the Veteran in which he appointed himself as his acting representative, thus revoking his power of attorney with the national service organization.  The VA Form 21-22 was signed by the Veteran on June 19, 2014.  In light of this most recent VA Form 21-22, the Board accepts that the Veteran will be representing himself pro se.  


The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, right knee tendonitis and prepatellar bursitis were incurred in service.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, right knee tendonitis and prepatellar bursitis were incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The term "active military, naval, or air service" is defined to include (1) active duty or a period of active duty for training (ACDUTRA) during which a person was disabled or died from a disease or injury; and (2) any period of inactive duty for training (INACDUTRA) during which a person was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 C.F.R. § 3.6(a) (2013).  

The Veteran's service records related to his period of active duty from May 1981 to May 1984 are unavailable for review.  The Veteran's other service records, along with a Chronological Statement of Retirement Points from the U.S. Army Human Resources Command, appear to reflect that he joined the United States Army Reserve following his period of active duty and that he retired in 2005.  

The Veteran has contended that he was in a motor vehicle accident (MVA) in 1984 during his active duty period and that he injured his right knee.  He also contends that since the accident his right knee has been painful and that he suffered additional disability related to his training periods while an army reservist.  

A treatment record from Womack Army Medical Center (Fort Bragg, North Carolina) dated in May 1984, notes the Veteran as having been in a MVA three weeks prior and that he was seeking treatment for back pain.  Furthermore, an April 1987 North Carolina state civil summons filed by the Veteran against the driver of the other vehicle involved in the MVA in 1984.  The Veteran alleged that he suffered a number of physical injuries to include injury to his right knee.  

Documented complaints and treatment for right knee pain are first reported in a July 2001 VA medical record which notes an assessment of right knee tendonitis.  

Of note, a U.S. Army Reserve physician, Colonel T.S.S., in a July 2009 statement reported that he had treated the Veteran for recurrent chronic right knee pain.  He also reported that he had placed the Veteran on physical profile to limit his exposure to training that would aggravate his "service-related right knee bursitis."  

In a March 2012 statement a fellow enlisted reservist, who reportedly served with the Veteran, reported that he had witnessed the Veteran injure his right knee during (inactive duty) drill periods, and that the Veteran had been treated for the injuries at the William Beaumont Army Hospital (Medical Center) emergency room.  

In a report of January 2013 VA examination, the examiner interviewed the Veteran, reviewed the relevant medical evidence, and conducted an examination.  The Veteran reported that since 1985 he had gone to the emergency room twice after injuring his right knee.  The examiner diagnosed right knee tendonitis and right prepatellar bursitis.  The examiner commented that due to there being no record or evidence of the Veteran's right knee being subjected to any chronic or abnormal stressors during any military service period, it was less likely than not that the Veteran's right knee disability was aggravated by any period of active duty, active duty for training, or inactive duty training.  

The Board finds persuasive the July 2009 statement from Colonel T.S.S., who notes that he had treated the Veteran for recurrent chronic right knee pain and that he had placed the Veteran on physical profile."  While Colonel T.S.S. does not specifically reference any period of active duty for training or inactive duty training during which the Veteran injured his right knee, when his statement is read in conjunction with that of the enlisted army reservist who reportedly witnessed the Veteran injure his right knee during drill periods, it raises reasonable doubt as to whether the Veteran did in fact injure his right knee during a period of inactive duty training.  

Thus, the Board finds there is medical evidence both favorable and unfavorable to the Veteran's claim; as such, the evidence appears to be in equipoise.  Following consideration of the totality of the evidence of record, and resolving all reasonable doubt in favor of the Veteran, service connection for right knee tendonitis and prepatellar bursitis is warranted.  38 U.S.C.A. §5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for right knee tendonitis and prepatellar bursitis is granted.  


REMAND

The Veteran contends that his bilateral hearing loss is the result of acoustic trauma from small arms weapons fire.  In a March 2006 statement, the Veteran alleged that in approximately September 1997, during a 45-day training exercise with the National Rifle Association (NRA) at Camp Perry, Ohio, he had been "exposed to 30,000 plus individuals with weapons during [a] national competition.  If and [sic] any hearing loss occurred, I was unaware due to the fact that everything appeared to me as being normal."  A review of the NRA website notes that each summer since 1907, rifle and handgun competitions occur over a five-week period at Camp Perry.  (Parenthetically, as previously noted, the Board has attempted without success to verify the Veteran's specific dates of active duty for training and inactive duty training associated with his U.S. Army Reserve service.)

In a March 2012 statement from a fellow enlisted army reservist who reportedly served with the Veteran, it was noted that the Veteran had received orders sometime in 2000 to serve 59 days as the lead medic at the NRA shooting competition finals.  The statement also noted that during that time, the Veteran was exposed to small arms weapons fire.  The enlisted army reservist commented that upon return to his normal duty station the Veteran complained of noise and ringing in both ears.  (Parenthetically, the Board notes that during a December 2013 VA audiological examination, the Veteran reported the onset of his tinnitus as being in 2002.)  

During his hearing before the undersigned VLJ, the Veteran reported that prior to his service at Camp Perry he had not experienced any problems with his hearing.  

Audiograms associated with the Veteran's U.S. Army Reserve records are dated in February 1993, December 1997, and January 2003.  These audiograms reflect disability due to impaired hearing for VA purposes of the left ear but not of the right ear.  A negative shift in hearing acuity of the right ear is shown when comparing the February 1993 and January 2003 audiograms.  Additional evidence includes a United States Public Health (USPH) report, also dated in January 2003, in which the Veteran's hearing acuity was assessed.  The report notes the Veteran's loss of hearing acuity and also that the Veteran had worked two years and two months during which he was exposed to intermittent city traffic noise 8 hours a day.  Although provided an opportunity in the USPH report, the Veteran did not identify a history of military noise exposure or firearms noise exposure.  

VA treatment notes reflect, in particular, an August 2010 VA audiological consult note.  The Veteran reported some occupational weapons noise exposure with hearing protection.  An audiogram documented disability due to impaired hearing for VA purposes of both the right ear and the left ear.  Pure tone thresholds, in decibels, were as follows: 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
25 dB
35 dB
35 dB
40 dB
55 dB
Left Ear
25 dB
30 dB
40 dB
65 dB
70 dB

The AOJ provided the Veteran a VA audiological examination in December 2013.  The examiner noted that she was unable to offer an opinion without resorting to speculation as the claims folders were not available for review.  

In May 2014, the AOJ obtained an unfavorable medical opinion from a podiatrist, which is of limited probative value.  

Therefore, on remand, the AOJ should forward the Veteran's claims files to the December 2013 VA audiologist for an addendum medical opinion concerning the relationship between the Veteran's bilateral hearing loss and any period of military service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since July 2012 and associate these records with the Veteran's claims folders.  

2.  After completion of the above, the claims folders (to include access to the Veteran's Virtual VA and VBMS files) should be referred to the VA examiner who conducted December 2013 VA audiological examination for an addendum opinion.  

The examiner is requested to review the claims folders (to include the Veteran's Virtual VA and VBMS files), in particular, the February 1993, December 1997, and January 2003, audiograms associated with the Veteran's service treatment records; and the August 2010 VA audiological consult note.  

The examiner should also review a United States Public Health report, dated in January 2003, which assessed the Veteran's hearing acuity.  The U.S. Public Health report notes the Veteran's loss of hearing acuity and also that the Veteran had worked two years and two months during which he was exposed to intermittent city traffic noise 8 hours a day.  

The examiner should also consider a March 2006 statement from the Veteran in which he reported that in approximately September 1997, during a 45-day training exercise with the National Rifle Association (NRA) at Camp Perry, Ohio, he had been exposed to weapons fire during a national competition.  He also noted that "if and [sic] any hearing loss occurred, I was unaware due to the fact that everything appeared to me as being normal."

The examiner should offer her opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), that any hearing loss had its clinical onset during, is related to, or was aggravated (permanently worsened beyond its normal progression) by any period of active duty, active duty for training, or inactive duty training.  

The medical basis for the conclusion reached should be thoroughly explained.  If the examiner determines that she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

If the December 2013 VA examiner is not available to provide an addendum opinion, make arrangements for the file to be reviewed by another examiner who should be asked to supply the opinion.  (If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an examination and the necessary opinion requested.)  

3.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issue of service connection for bilateral hearing loss de novo.  If the benefit sought is denied, the Veteran must be provided an SSOC and given an opportunity to respond before the case is returned to the Board for appellate review.  

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013). The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


